Title: From George Washington to Brigadier General John Sullivan, 1 April 1776
From: Washington, George
To: Sullivan, John



Cambridge 1. Apl 1776

inclosd you have Copy of a Letter I recd from Governor Cooke to the Contents of which I reffer you; General Green will march with his Brigade this day for Providence; & if I find that the Enemy are at Rhode Island I will Soon join him—Governor Cooke will forward this to you, & will inform you whether this alarm is well founded or not; if it is, you must repair to Providence with the troops under your Comand; if it is not, you will proceed on your march to N. york.
